Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
24, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 24, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00672-CV
____________
 
IN RE TERRI WHITWORTH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 7, 2006, relator filed a petition for writ of mandamus in
this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Grant Dorfman, presiding judge
of the 129th District Court of Harris County, to vacate his July 12, 2006 order
denying relator=s motion to compel responses to requests for disclosure.
Relator
has not established that she is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed August 24, 2006.
Panel consists of Justices Fowler,
Edelman, and Frost.